DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on December 9, 2021 has been entered.
Claims 1-5 have been canceled. Claims 6-23 are pending, Claims 12-18 and 20 have been withdrawn, and Claims 6-11, 19 and 21-23 have been considered on the merits. All arguments have been fully considered.

Claim Objections
Claim 9 is objected to because of the following informalities: the extra space before the period should be removed. Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 6-11, 19 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Sturm (US 6,180,393 B1; 1/30/2001. Cited on IDS) in view of Pankow (WO 01/54834 A1; 8/2/2001. Cited on IDS) and McAuliffe et al (US 2010/0204079 A1; 8/12/2010.).
The instant claims recite a water-soluble solid contact lens care agent with at least one first compartment and one second compartment, comprising at least one water-soluble agent for removing or supporting the cleaning of cholesterol-containing metabolic deposits on a contact lens in the first compartment, and at least one agent in the second compartment that can neutralize a contact lens disinfection solution wherein the first compartment is dissolved more quickly in the contact lens disinfection solution as compared to the second compartment when the first compartment and the second compartment are exposed to said contact lens disinfection solution at the same time and wherein said water-soluble agent for removing or supporting the cleaning of cholesterol-containing metabolic deposits on a contact lens is a lipase with the Enzyme Commission No. 3.1.1.3 in an amount from 0.1 mg to 1.5 mg.
Sturm teaches a water-soluble solid contact lens care agent comprising at least a first and a second compartment, wherein the first compartment contains at least one agent including a protease for removing or supporting the cleaning of protein-like deposits on a contact lens, and the at least second compartment contains at least one agent being capable of neutralizing a contact lens disinfecting solution. The first compartment will dissolve quicker in a contact lens disinfecting solution than the second compartment. Both compartments can be subjected to the contact lens disinfecting solution at the same time (Abstract, col.2 line 17-28). The first 

Sturm does not teach the water-soluble solid contact lens care agent comprises the claimed lipase (the at least one water-soluble agent) (claims 6 and 11).
Pankow teaches an apparatus for enzymatically cleaning a contact lens comprising lipases (Claims 1-2). In addition, McAuliffe teaches that a lipase having an activity defined as EC 3.1.1.3 (the at least one water-soluble agent) is used in cleaning compositions (para 0170), wherein said cleaning compositions include contact lenses (para 0070).
Thus, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to incorporate a lipase in a contact lens care agent, since lipases are routinely included in contact lens care agents as evidence by Pankow and McAuliffe. Moreover, before the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated by the cited reference and routine practice to incorporate a lipase with a reasonable expectation for successfully obtaining a contact lens care agent.


However, Pankow and McAuliffe both teach that lipases are useful for cleaning contact lenses. In addition, Sturm teaches a water-soluble solid contact lens care agent comprises catalase and subtilisin, wherein subtilisin is a preferred protease suited for the metabolic deposits removing agent.
The references do identify each of the instant components as active ingredients in the composition effective to clean contact lenses. Thus, each of the components achieves a recognized result and is therefore considered to be result effective variable. As such, before the effective filing date of the claimed invention, it would have been within the purview of one of ordinary skill in the art to optimize the concentration of the instant components as a matter of routine experimentation. Generally, differences in concentration will not support patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. (MPEP 2144.05 II) Moreover, before the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated by the cited references and routine practice to optimize the concentration of the claimed components with a reasonable expectation for successfully obtaining a contact lens care agent.

Regarding claim 19, it has been well settled that the source of a product does not limit the product, unless the applicant provides evidence establishing an unobvious difference between the claimed product and the prior art product. (MPEP 2113) McAuliffe does teach the claimed lipase with the Enzyme Commission No. 3.1.1.3 (para 0170).

Response to Arguments
Applicant argues that the reference should be considered as a whole, in this light, Pankow does not seem relevant, that McAuliffe does not teach anything about how cleaning constituents would be used for cleaning contact lenses, and that the secondary references do not suggest or motivate the use of a lipase in the way claimed by Applicant.
These arguments are not found persuasive because Sturm does teach a water-soluble solid contact lens care agent comprises enzymes. Pankow is relied upon to demonstrate that lipases are useful for cleaning a contact lens. Pankow does teach contact lens treatment apparatus for enzymatically cleaning a contact lens (Title) comprising enzymes (Claim 1), wherein said enzymes include lipases (Claim 2). McAuliffe is relied upon to demonstrate that at least one lipase having an activity defined as EC 3.1.1.3 is included in compositions for cleaning a contact lens. Since Sturm, Pankow and McAuliffe all teach cleaning contact lenses, and Pankow and McAuliffe teach lipases are used for cleaning contact lenses. Therefore, before the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated by the cited references and routine practice to incorporate lipases in a composition for cleaning a contact lens.

Applicant argues that the references alone or combined do not suggest lipase in an amount from 0.1 mg to 1.5 mg, and that the diverse teachings of Pankow and McAuliffe do not motivation the modification to create the present invention.
These arguments are not found persuasive because Sturm does teach a water-soluble solid contact lens care agent comprises enzymes, Pankow does teach contact lens treatment apparatus for enzymatically cleaning a contact lens comprising enzymes including lipases, and McAuliffe does teach that lipase having an activity defined as EC 3.1.1.3 is included in compositions for 

Conclusion
No claims are allowed.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN Y FAN whose telephone number is (571)270-3541.  The examiner can normally be reached on M-F 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Lynn Y Fan/
Primary Examiner, Art Unit 1651